                                                                            Page 1 of 2


                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                            PENSACOLA DIVISION

MARK J. MITCHELL,

         Plaintiff,

v.                                                  Case No. 3:17cv249-LC-CJK

MICHAEL A. ADKINSON, JR., et al.,

     Defendants.
_______________________________/

                                      ORDER

         This cause comes on for consideration of the Magistrate Judge’s Report and

Recommendation dated October 5, 2018 (doc. 9). Plaintiff was furnished a copy of

the Report and Recommendation and afforded an opportunity to file objections

pursuant to Title 28, United States Code, Section 636(b)(1). No objections have been

filed.

         After reviewing the Report and Recommendation, the Court has determined

that it should be adopted.

         Accordingly, it is now ORDERED as follows:

         1. The Magistrate Judge’s Report and Recommendation (doc. 9) is adopted

and incorporated by reference in this order.

         2.   This action is DISMISSED without prejudice under 28 U.S.C. §
                                                                                  Page 2 of 2


1915A(b)(1) and § 1915(e)(2)(B)(ii), for plaintiff's failure to state a claim on which

relief may be granted.

        3. This dismissal is deemed a "strike" for purposes of 28 U.S.C. § 1915(g).

        4. The clerk shall close this file and shall mail a copy of this Order to plaintiff

at his address of record (the Santa Rosa County Jail) and to his address at the Walton

County Jail: Mark Joshua Mitchell, Inmate #846770, Walton County Jail, 796 Triple

G Road, Defuniak Springs, FL 32433.

        DONE AND ORDERED this 5th day of November, 2018.


                               s/L.A. Collier
                            LACEY A. COLLIER
                            SENIOR UNITED STATES DISTRICT JUDGE




Case No: 3:17cv249-LC-CJK
